PER CURIAM.*
Court appointed counsel for Diana Leticia Jimenez-Salazar has moved for leave to withdraw from this appeal and has filed a brief as required by Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967). Jimenez has filed a motion requesting the appointment of new counsel and an extension of time to investigate the merits of her appeal. Jimenez does not raise issues for this courts review.
Our independent review of the record and counsel’s brief discloses no nonfrivolous issue. Accordingly, counsel’s motion for leave to withdraw is GRANTED, counsel is excused from further responsibilities herein, and the APPEAL IS DISMISSED. See 5th Cm. R. 42.2. Jimenez’s motion for appointment of new counsel and for an extension of time is DENIED.

 Pursuant to 5th Cir. R. 47.5, the court has determined that this opinion should not be published and is not precedent except under the limited circumstances set forth in 5th Cm. R. 47.5.4.